DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	As per Claim 7, “an identical source” is interpreted as a singular source from which correction candidates are generated (i.e. claim 7 is interpreted as where correction candidates that were derived from the same source are displayed using a common display mode).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a pronunciation of the first word block or the second word block”.  While there is nothing linguistically wrong with this claim language, this limitation can refer to either:

Or
2. “a pronunciation of the first word block” or “a pronunciation of… the second word block” (i.e. the correction candidates are presented based on the first word block’s pronunciation or based on the second word block’s pronunciation)
It is not clear which of these interpretations Applicant meant to claim.

As per Claim 4, “the respective correction candidates” lack antecedent basis, and it is not clear what “the respective correction candidates” are respective to.
“the individual correction candidates” also lack antecedent basis.

As per Claim 5, “the correction candidates” in line 3 is ambiguous.  Claim 5 depends on claim 4 and so “the correction candidates” can refer to any of “correction candidates” in claim 1, or to “the respective correction candidates” or “the individual correction candidates” in claim 4, and it is not clear, as claimed, which set of correction candidates “the correction candidates” in claim 5 is supposed to refer to.
“a pronunciation of the at least one word block” is also unclear when “at least one word block” refers to both the first word block and the second word block, because those two word blocks differ from each other and thus logically have different pronunciations (a pronunciation logically cannot be a pronunciation of two different sets 
“whose character string corresponding to a pronunciation is most similar to a pronunciation of the at least one word block”, given its plain meaning, refers to similarity between a character string and a pronunciation, not similarity between two pronunciations.  This is unusual because character strings [i.e. the text word] is a sequence of letters that is not usually comparable to a pronunciation which is data representing sound.  At a minimum, it is not clear if Applicant meant to claim similarity between a character string and a pronunciation, or if Applicant meant to claim, for example, “a correction candidate whose character string corresponds to a pronunciation that is most similar to a pronunciation of the at least one word block”.

As per Claim 6, “the respective correction candidates” lacks antecedent basis as a result of “the respective correction candidates” in claim 4 lacking antecedent basis.

As per Claim 8, “the correction candidates are presented such that which of the first word block and the second word block the correction candidates correspond to is distinguishable” requires claim 1 to present correction candidates for both the first word block and the second word block, whereas claim 1 requires the correction candidates to be “correction candidates of at least one word block”
only one embodiment of “at least one word block among the identified first word block and a second word block”.

As per Claim 11, “the corresponding one of keys” is ambiguous (there are multiple keys, each of which corresponding to one of the displayed word blocks, and it is not clear which one of the corresponding multiple keys are “the corresponding one of keys” [“the corresponding one” in this case linguistically refers to a particular one key])
“the plurality of word blocks each assigned with the corresponding one of keys” is also ambiguous and lacks antecedent basis in the sense that it requires multiple word blocks to be assigned to a particular singular key, because claim 1 recites “keys each assigned to a corresponding one of the plurality of word blocks” which requires a one-to-one correspondence between one key and one word block, and therefore there is no plurality of word blocks that corresponds to a particular singular key.  This phrase could be interpreted as where the plurality of word blocks are all displayed in the first area, but that would make “the plurality of word blocks each assigned with the corresponding one 
“the first word block subjected to correction and confirmation” as a complete phrase lacks antecedent basis (claim 1 recites a first word block but not where the first word block is “subjected to correction and confirmation”).

As per Claim 12, “the plurality of word blocks that are displayed in the first area” is ambiguous and lacks antecedent basis for the same reasons as those pertaining to “the plurality of word blocks each assigned with the corresponding one of keys” in claim 11 (“the plurality of word blocks that are displayed in the first area” in claim 12 has antecedent basis to “the plurality of word blocks each assigned with the corresponding one of keys” in claim 11 and “the plurality of word blocks each assigned with the corresponding one of keys” in claim 11 is unclear, and therefore “the plurality of word blocks that are displayed in the first area” in claim 12 “inherits” the ambiguity and lack of antecedent basis issues)

Claim 13 recites “the plurality of word blocks displayed in the first area” which is ambiguous and lacks antecedent basis (same reasons as discussed in the rejection of claim 12)

The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 10 is not further limiting because Claim 1 already recites “a second word block including the first word block and a word block that is adjacent to the first word block” where, in the context of words and natural language, words/phrases that are “adjacent to” a word block necessarily either precede or follow the first word block as required by claim 10 (e.g. in the letter sequence “abc”, “a” and “c” are, by definition, the characters “adjacent to” “b”, and are also, by definition, letters that either immediately precede or immediately follow “b”).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0306980), in view of Matsuzaka et al. (US 9,141,867), hereafter Matsuzaka, Kosaka et al. (US 2005/0086057), hereafter Kosaka, and Matsuo (JP 2009-217665, cited in IDS with Machine Translation provided by Applicant).

As per Claims 1, 14, 15, Shin suggests (along with its medium and apparatus equivalents) A correction candidate presentation method performed by a computer, the method comprising: displaying, on a display screen, a plurality of… obtained by speech recognition…; accepting input of… that are displayed; identifying a first…; and presenting, on the display screen, correction candidates of at least one… among the identified first… and a second word block including the first word block and a word block that is adjacent to the first word block (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]

“the method comprising: displaying, on a display screen, a plurality of… obtained by speech recognition…;”: Figures 11, 12A, 12B, 13A, 13B, 14A, describe displaying speech to text results [“I want to sea my pictures”] and where a user selects the word “sea” by touch [Figure 12B].  Paragraphs 145-146 and Figures 12A-12B describe where words produced by STT [speech to text as per paragraph 87] are displayed and where a user can touch a displayed word to select a word.  These portions suggest “the method comprising: displaying, on a display screen, a plurality of… obtained by speech recognition…;” [“displaying”, on the mobile terminal “display screen”, “a plurality of” selectable speech-to-text words “obtained by speech” to text “recognition”, where the plurality of displayed words are at least suggested to be the speech-to-text results]
“accepting input of… that are displayed; identifying a first…;”: Figures 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 145-146; Paragraph 146 describes where a user can select a word by touching the word, where in Figures 12A-12B, the touched word 
“and presenting, on the display screen, correction candidates of at least one… among the identified first… and a second word block including the first word block and a word block that is adjacent to the first word block”: Figures 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 142, 145-154; Paragraphs 147-154 describe displaying candidates for correcting the word “sea” [e.g. SEA, SET, SAW], where “sea” is “the identified first” selectable word, and “the identified first…” reads on the embodiment of “at least one… among the identified first… and a second word block including the first word block and a word block that is adjacent to the first word block” which includes only “the identified first…” [i.e. candidates for the “second word block” are not necessary because the claim only requires “at least one… among”])
	Shin does not, but Matsuzaka suggests displaying, on a display screen, a plurality of word blocks generated by using… analysis from a character string obtained by speech recognition…; accepting input of… that are displayed; identifying a first word block…; and presenting, on the display screen, correction candidates of at least one word block among the identified first word block and a second word block including the first word block and a word block that is adjacent to the first word block (Figure 2; Col. 5, line 54 – col. 6, line 9; Col. 6, lines 21-50; col. 6, lines 59-65;
In Matsuzaka, Col. 6, lines 30-50 describe a user selecting text for various reasons [e.g. obtaining a definition, adding a highlight, “or for performing other available functions”, suggesting that the user selection could be used for a correction function as well] and where an electronic device may be configured to utilize segments to define a start point and an endpoint of a selectable portion of text and when a user selects any portion of a segment, the electronic device may highlight or otherwise select the entire segment [e.g. if L was selected, then an entire word “Lorry” is highlighted as the text “Lorry” represents a single segment of portion 208 in Figure 2].  Col. 5, line 60 – col. 6, line 9 describes where “the segmenter divides each word/segment of portion 208 into a segment”.  Col. 5, lines 54-59 describes where portion 208 is a page of a displayed content item [i.e. displayed text, see Figure 2].  Col. 6, lines 21-29 describes where portion 208 may be segmented before being displayed or while being displayed and where a user can select a displayed segment by touch.  Col. 6, lines 59-65 describes “It should be understood that the segments are not limited to words or phrases, but may include symbols, icons, images, figures, selectable areas of an image or video, and so forth” [i.e. words and phrases are embodiments of segments].  
These portions suggest where text that is displayed or to be displayed is segmented into words and/or phrases that the user can select by touch.
Matsuzaka suggests where Shin’s mobile terminal, instead of displaying selectable individual words of a speech recognition result, segments/divides the word blocks generated by using… analysis from a character string obtained by speech recognition…; accepting input of… that are displayed; identifying a first word block…;” [i.e. where the plurality of displayed selectable speech-to-text recognition result words in Shin are, instead, a plurality of displayed selectable speech-to-text recognition result word/phrase segments/”word blocks” ”generated”, by using segmenting/dividing “analysis”, “from” the speech-to-text recognition result “character string” that is to be displayed, i.e. by dividing/segmenting the speech-to-text recognition result into the word/phrase segments, such that when the user touches one of the displayed word/phrase segments/”word blocks”, the user-selected word/phrase segment/”word block” is highlighted/”identified”, where the user selects a single-word segment/”word block” among the displayed word/phrase segments/”word blocks” to be corrected and that single-word segment/”word block” is highlighted] “and presenting, on the display screen, correction candidates of at least one word block among the identified first word block and a second word block including the first word block and a word block that is adjacent to the first word block” [At a minimum, while Shin does not specifically describe where correction candidates can be for phrases, in the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of display of selectable words with another because the prior art teaches the claimed invention except for the substitution of display of selectable words that does not necessarily display selectable word blocks generated by analysis of text with display of selectable words that does.  Matsuzaka teaches display of selectable words that displays selectable word blocks generated by analysis of text was known in the art.  One of ordinary skill in the art could have substituted one type of display of selectable words with another to obtain the predictable results of a mobile terminal which recognizes speech using speech-to-text to generate a speech-to-text recognition result text, displays the speech-to-text recognition result text in a way that the user can select a word of the speech-to-text recognition result text, receives a user’s selection of a word in the speech-to-text recognition result text that was incorrectly recognized, highlights the user-selected word, and provides candidates to correct the user-selected word (as per Shin) where the text is segmented/divided using analysis that divides the text into word/phrase segments, where the word/phrase segments are displayed in a way that 
	Shin, in view of Matsuzaka do not, but Kosaka suggests a plurality of word blocks generated by using morphological analysis from a character string obtained by speech recognition (paragraph 70;
	The combination [thus far] is as discussed above in the portion of this rejection of claims 1, 14, and 15 based on Matsuzaka, including where the speech-to-text recognition result of Shin is segmented/divided into word/phrase segments/”word blocks”
	Paragraph 70 of Kosaka more specifically describes where analysis that divides a speech recognition result word sequence into words is “morphological analysis”.
	Kosaka thus suggests where the analysis used to segment the speech-to-text recognition result “character string” into word/phrase segments is more specifically a “morphological analysis” performed on the speech-to-text recognition result “character string” [i.e. such that the “plurality of word blocks” are “generated by using morphological analysis from a character string obtained by speech recognition”])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of analysis which divides text into words with another because the prior art teaches the claimed invention except for the substitution of analysis which divides text into words which is not necessarily morphological analysis with analysis which divides text into words which is.  Kosaka teaches that analysis which divides text into words which is morphological analysis was known in the art.  One of ordinary skill in the art could have substituted 
	Shin, in view of Matsuzaka and Kosaka, do not, but Matsuo suggests displaying, on a display screen, a plurality of word blocks generated by using morphological analysis from a character string obtained by speech recognition and keys each assigned to a corresponding one of the plurality of word blocks; accepting input of a first key of the keys that are displayed; identifying a first word block corresponding to the first key whose input has been accepted; (Figure 40 and corresponding description [listed as paragraph 211 of the Machine Translation supplied by Applicant]
	As discussed above, Shin [in paragraphs 140 and 146] describes where a word to be corrected can also be selected using a particular hardware/software key or a preset key.

	Matsuo thus suggests where the displayed word/phrase segments/”word blocks” are each displayed along with a corresponding key number that a user can input to select a respective segment/”word block” [e.g. if there are three consecutive words that are each a segment, then the first word is labeled with key number 1, the second word is labeled with key number 2, and the third word is labeled with key number 3, and if the user presses 1, the first word is selected, and if the user presses 2, then the second word is selected, and if the user presses 3, then the third word is selected] and where the user-selected single-word segment to be corrected [one of the displayed 
Matsuo thus suggests “displaying, on a display screen, a plurality of word blocks generated by using morphological analysis from a character string obtained by speech recognition and keys each assigned to a corresponding one of the plurality of word blocks;” [in addition to displaying the segments/”word blocks” of the speech-to-text recognition result, displaying a key number for each segment/”word block” that a user can input to select a respective segment/”word block”]
“accepting input of a first key of the keys that are displayed;” [receiving the user’s input of the key number corresponding to the user-selected single-word segment/”word block” to be corrected, where the key number is one of the displayed key numbers] 
“identifying a first word block corresponding to the first key whose input has been accepted;” [highlighting the user-selected single-word segment/”word block” that corresponds to the key that the user input to select the user-selected single-word segment/”word block”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of selection of one of a plurality of displayed entities with another because the prior art teaches the claimed invention except for the substitution of selection of one of a plurality of displayed entities which does not include a user inputting one of a plurality of displayed key numbers that each correspond to a respective one of the displayed entities with selection of one of a 

As per Claim 2, Shin suggests wherein in the presenting, the correction candidates are presented based on a pronunciation of the first… or the second word block (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;
	Paragraph 142 describes where, when the controller determines the user has selected a word to be corrected, the controller displays candidate words “having a similar pronunciation to the selected word” where the top candidate SEE has a more similar pronunciation than the other two candidates SET and SAW, which at least suggests an embodiment where similarity between pronunciation of the user-selected word [the “first word block” in the combination applied to reject claim 1] and pronunciations of correction candidate words are used to determine which words to present to the user as “the correction candidates”.  This is further suggested by paragraph 142 which describes where “Also, according to an embodiment of the present invention, words having more than a certain recognition rate recognized in the voice recognizing step… can be sequentially displayed in the order of the highest recognition rate” [i.e. “Also” and “an embodiment” suggests that the recognition rate-based word presentation is an additional embodiment relative to display of words with similar pronunciation], and this is also further suggested because no other criteria or characteristics for determining which words to present/display as the correction candidates is described in paragraph 142
Additionally/alternatively, SEE, in Figures 13A-13B is logically more similar to SEA [in pronunciation] than SET and SAW, and therefore it is also suggested that presentation order of the candidates is based on how similar candidates sound to the user selected word).
wherein in the presenting, the correction candidates are presented based on a pronunciation of the first word block or the second word block (Figure 2; Col. 5, line 54 – col. 6, line 9; Col. 6, lines 21-50; col. 6, lines 59-65;
Same combination as discussed in the rejection of claim 1, where the user-selected word is more specifically one of a plurality of “word blocks”/segments [such that the correction candidates are suggested to be chosen for display/presentation to the user based on phonetic/pronunciation similarity between the correction candidates and the user-selected word which is a “word block”/segment])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of display of selectable words with another because the prior art teaches the claimed invention except for the substitution of display of selectable words that does not necessarily display selectable word blocks generated by analysis of text with display of selectable words that does.  Matsuzaka teaches display of selectable words that displays selectable word blocks generated by analysis of text was known in the art.  One of ordinary skill in the art could have substituted one type of display of selectable words with another to obtain the predictable results of a mobile terminal which recognizes speech using speech-to-text to generate a speech-to-text recognition result text, displays the speech-to-text recognition result text in a way that the user can select a word of the speech-to-text recognition result text, receives a user’s selection of a word in the speech-to-text recognition result text that was incorrectly recognized, highlights the user-selected word, and provides candidates to correct the user-selected word (as 

	As per Claim 3, Shin suggests wherein in the presenting, the correction candidates are generated from a plurality of different sources which are sources from which the correction candidates are retrieved (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;
	Figures 13A and 13B depict multiple displayed candidates [e.g. SEE, SET, SAW] to correct the incorrectly recognized word “sea”, where each candidate is at least suggested to occupy a different space in the mobile terminal’s memory [because the mobile terminal logically cannot provide information that it does not have and two different candidates logically cannot occupy the same memory space as different pieces of data, see also paragraph 142 which describes where candidate words “do not have to be preset in a database” which suggests where candidate words are, in at least some embodiments, in a memory/database].  Paragraph 142 describes where, when the controller determines the user has selected a word to be corrected, the controller displays candidate words “having a similar pronunciation to the selected word” where the top candidate SEE has a more similar pronunciation than the other two candidates SET and SAW, which at least suggests an embodiment where similarity between pronunciation of the user-selected word [the “first word block” in the combination applied to reject claim 1] and pronunciations of correction candidate words are used to 
These portions thus suggest where, in the mobile terminal’s memory, there is a database of multiple words [more than just SEE, SET, and SAW displayed in Figures 13A-13B] that can be candidates for words [not just SEA] that a user selects to be corrected, where each word occupies its own space in the mobile terminal’s memory, and where a set of correction candidates to be displayed to the user is determined/”generated” from the set of words that can be correction candidates based on their phonetic/pronunciation similarity to the user-selected word-to-be-corrected.
These portions of Shin suggests “in the presenting, the correction candidates are generated from a plurality of different sources which are sources from which the correction candidates are retrieved” [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, a set of “the correction candidates” to be displayed which are closer in pronunciation to the user-selected word than other words that are not displayed are at least suggested to be “generated from” candidate data in each candidate-to-be-displayed’s respective 

	As per Claim 4, Shin suggests wherein in the presenting, display modes of the respective correction candidates are changed in accordance with probabilities of the individual correction candidates being a correct answer (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;
	Figure 13B and paragraphs 148-149 describe where candidates with different probabilities are displayed with different distances from the user-selected word, where the distances are based on the probabilities of the candidates, where, among SEE, SET, and SAW, it is at least suggested that SEE is the right answer [particularly because in Figure 14A it was actually selected as the correction].  Paragraph 148 also describes a probability as “a probability to be a correctly voice-recognized word” [i.e. a “correct answer” to the problem of the spoken word “see” being incorrectly recognized as “sea”].
	Shin thus suggests “wherein in the presenting, display modes of the respective correction candidates are changed in accordance with probabilities of the individual correction candidates being a correct answer” [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, the correction candidates are displayed with differing distances from the user-selected word, where displaying candidates at different distances can be interpreted as displaying candidates using different “display modes” that each display a 
Additionally/alternatively, Figure 13A depicts each candidate next to a different number, and paragraph 148 describes where candidate words are displayed in order of higher probability [probability of being a correctly voice-recognized word].  Shin also suggests “wherein in the presenting, display modes of the respective correction candidates are changed in accordance with probabilities of the individual correction candidates being a correct answer” in this sense [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, the correction candidates are displayed next different numbers, where displaying candidates next to different numbers can be interpreted as displaying candidates using different “display modes” that each display a candidate next to a number that is different from the numbers displayed next to candidates by the other “display modes”, where each candidate’s number is based on the probability that a respective candidate is the “correct answer”/correct-candidate-to-correct-the-user-selected-word]).

	As per Claim 5, Shin suggests wherein in the presenting, the correction candidates are presented sequentially from a correction candidate whose character string corresponding to a pronunciation is most similar to a pronunciation of the at least one word block (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;


	As per Claim 7, Shin suggests wherein in the presenting, a common display mode is used for correction candidates generated from an identical source among the correction candidates (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;
	Figures 13A and 13B depict multiple displayed candidates [e.g. SEE, SET, SAW] to correct the incorrectly recognized word “sea”, where the multiple displayed candidates are displayed in a similar manner/”mode” [e.g. in Figure 13A, each candidate is displayed with the same size and font and with a number in front of it, and in Figure 13B, each candidate is displayed with a line connected to the block surrounding the selected word and with a corresponding number] where paragraph 142 describes where candidate words “do not have to be preset in a database” which 
These portions thus suggest where, in the mobile terminal’s memory, there is a database of multiple words [more than just SEE, SET, and SAW displayed in Figures 13A-13B] that can be candidates for words [not just SEA] that a user selects to be corrected, where each word occupies its own space in the mobile terminal’s memory, and where a set of correction candidates to be displayed to the user is determined/”generated” from the set of words that can be correction candidates based on their phonetic/pronunciation similarity to the user-selected word-to-be-corrected.


	As per Claim 9, Shin, in view of Matsuzaka, and Kosaka, do not, but Matsuo suggests wherein in the presenting, a line is displayed at each boundary of the first word block or the second word block (Figures 37 and 40 and corresponding description [listed as paragraphs 211 and 229 of the Machine Translation supplied by Applicant]
	The combination [thus far] is as discussed in the rejection of claim 1.

	Matsuo thus suggests where [in the combination applied to rejection of claim 1] the display of the speech-to-text sentence [which is divided/segmented into word/phrase segments/“word blocks” by morphological analysis] includes lines identifying the boundaries of the segments/”word blocks” [e.g. if “I want to sea my pictures” is segmented/divided into individual words, then there is a vertical line between each word, similar to the lines in Figures 37 and 40 of Matsuo] which suggests “wherein in the presenting, a line is displayed at each boundary of the first word block or the second word block” [i.e. there is a vertical line displayed on both sides of the user-selected single-word segment/”word block” as part of presenting the entire display that includes the correction candidates])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of display of text 


at least one word block among the identified first word block and a second word block including the first word block and a word block that is adjacent to the first word block”, and Claim 10 does not further require “a second word block” as a necessary element.  Therefore, adding the limitations of claim 10 [which further clarifies an element that is not required to reject claim 1] does not require anything more than what was applied to claim 1 to reject the combination of claims 1 and 10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Matsuzaka, Kosaka, and Matsuo, as applied to Claim 5, above, and further in view of Paasovaara (US 2009/0187846).

As per Claim 6, Shin, in view of Matsuzaka, Kosaka, and Matsuo, do not, but Paasovaara suggests wherein in the presenting, colors, color densities, or colors and color densities used to display the respective correction candidates are changed (Paragraph 44; Figures 4-5;
Shin describes displaying correction candidates in different ways based on probability [see discussion in rejection of claim 4, incorporated here by reference].
Paasovaara describes [in paragraph 44] where “based on a probability associated with each corresponding one of the candidate words, the font, color, size, position, presentation features [e.g., flashing, transparency, etc.] of at least one of the 
Paasovaara suggests where, in the displaying of the candidates performed by Shin’s system, the probabilities are used to “alter”/”change” the colors of the candidates, such that “in the presenting, colors, color densities, or colors and color densities used to display the respective correction candidates are changed” [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, each correction candidate’s display color is altered/”changed” based on a respective candidate’s probability value])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of candidate display with another because the prior art teaches the claimed invention except for the substitution of candidate display which does not change colors used to display candidates with candidate display which does.  Paasovaara teaches that candidate display which changes colors used to display candidates was known in the art.  One of ordinary skill in the art could have substituted one type of candidate display with another to obtain the predictable results of a mobile terminal which recognizes speech using speech-to-text to generate a speech-to-text recognition result text, displays the speech-to-text recognition result text in a way that the user can select a word of the speech-to-text recognition result text, receives a user’s selection of a word in the speech-to-text .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Matsuzaka, Kosaka, and Matsuo, as applied to claim 1, above, and further in view of Paasovaara (US 2009/0187846).

As per Claim 4, Shin suggests wherein in the presenting, display modes of the respective correction candidates are… in accordance with probabilities of the individual correction candidates being a correct answer (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;
	Figure 13B and paragraphs 148-149 describe where candidates with different probabilities are displayed with different distances from the user-selected word, where the distances are based on the probabilities of the candidates, where, among SEE, 
	Shin thus suggests “wherein in the presenting, display modes of the respective correction candidates are… in accordance with probabilities of the individual correction candidates being a correct answer” [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, the correction candidates are displayed with differing distances from the user-selected word, where displaying candidates at different distances can be interpreted as displaying candidates using different “display modes” that each display a candidate at a particular distance that is different from the distance of the other “display modes”, where each candidate’s distance is based on the probability that a respective candidate is the “correct answer”/correct-candidate-to-correct-the-user-selected-word]
Additionally/alternatively, Figure 13A depicts each candidate next to a different number, and paragraph 148 describes where candidate words are displayed in order of higher probability [probability of being a correctly voice-recognized word].  Shin also suggests “wherein in the presenting, display modes of the respective correction candidates are… in accordance with probabilities of the individual correction candidates being a correct answer” in this sense [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, the correction candidates are displayed next different numbers, where displaying 
Shin, in view of Matsuzaka, Kosaka, and Matsuo do not, but Paasovaara suggests wherein in the presenting, display modes of the respective correction candidates are changed in accordance with probabilities of the individual correction candidates being a correct answer (Paragraph 44; Figures 4-5;
Shin describes displaying correction candidates in different ways based on probability [see discussion in rejection of claim 4, incorporated here by reference], but does not specifically describe that the manner in which candidates are displayed is “changed”.
Paasovaara describes [in paragraph 44] where “based on a probability associated with each corresponding one of the candidate words, the font, color, size, position, presentation features [e.g., flashing, transparency, etc.] of at least one of the candidate words may be altered” and “For example, as shown in FIGS. 4 and 5, certain ones of the candidate words have varying sizes, which could be determined based on the probability associated with each corresponding candidate word” and “Candidate words having a higher relevance may be, for example, displayed nearest a particular position in the candidate word field 100 [e.g., the center] and/or having a larger size”.
Paasovaara thus more specifically describes where candidates are displayed in different ways/”modes” by “altering” [i.e. “changing”] the “display mode” of each 
Paasovaara suggests “wherein in the presenting, display modes of the respective correction candidates are changed in accordance with probabilities of the individual correction candidates being a correct answer” [same two rationales discussed in the portion of this rejection of claim 4 based on Shin, except where the “display modes” of the candidates are more specifically “changed” to have a certain distance/number based on a respective candidate’s probability])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of candidate display with another because the prior art teaches the claimed invention except for the substitution of candidate display which does not change display modes based on candidate probability with candidate display which does.  Paasovaara teaches that candidate display which changes display modes based on candidate probability was known in the art.  One of ordinary skill in the art could have substituted one type of candidate display with another to obtain the predictable results of a mobile terminal which recognizes speech using speech-to-text to generate a speech-to-text recognition result text, displays the speech-to-text recognition result text in a way that the user can select a word of the speech-to-text recognition result text, receives a user’s selection of a word in the speech-to-text recognition result text that was incorrectly recognized, highlights the user-selected word, and provides candidates to correct the user-selected word (as per Shin) where the text is segmented/divided using analysis that divides the text into word/phrase segments, where the word/phrase segments are displayed in a 

	As per Claim 5, Shin suggests wherein in the presenting, the correction candidates are presented sequentially from a correction candidate whose character string corresponding to a pronunciation is most similar to a pronunciation of the at least one word block (Figures 1, 11, 12A, 12B, 13A, 13B, 14A; paragraphs 87, 134, 138-143, 145-154, 174-175;
Particularly in the embodiment of Figure 13A and paragraph 148 where the candidates are displayed in a numbered list [see discussion in the last paragraph of the rejection of claim 4, incorporated here by reference], Shin suggests “wherein in the presenting, the correction candidates are presented sequentially from a correction candidate whose character string corresponding to a pronunciation is most similar to a pronunciation of the at least one word block” [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word “word block”/segment, the candidates are presented in a top to bottom numbered sequence starting from a #1 candidate like SEE whose character string corresponds to a 

As per Claim 6, Shin, in view of Matsuzaka, Kosaka, and Matsuo, do not, but Paasovaara suggests wherein in the presenting, colors, color densities, or colors and color densities used to display the respective correction candidates are changed (Paragraph 44; Figures 4-5;
Shin describes displaying correction candidates in different ways based on probability [see discussion in rejection of claim 4, incorporated here by reference].
Paasovaara describes [in paragraph 44] where “based on a probability associated with each corresponding one of the candidate words, the font, color, size, position, presentation features [e.g., flashing, transparency, etc.] of at least one of the candidate words may be altered” and “For example, as shown in FIGS. 4 and 5, certain ones of the candidate words have varying sizes, which could be determined based on the probability associated with each corresponding candidate word” and “Candidate words having a higher relevance may be, for example, displayed nearest a particular position in the candidate word field 100 [e.g., the center] and/or having a larger size”.
Paasovaara suggests where, in the displaying of the candidates performed by Shin’s system, the probabilities are used to “alter”/”change” the colors of the candidates, such that “in the presenting, colors, color densities, or colors and color densities used to display the respective correction candidates are changed” [as part of “presenting” a plurality of candidates for correcting the user-selected word which is a single-word 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of candidate display with another because the prior art teaches the claimed invention except for the substitution of candidate display which does not change colors used to display candidates with candidate display which does.  Paasovaara teaches that candidate display which changes colors used to display candidates was known in the art.  One of ordinary skill in the art could have substituted one type of candidate display with another to obtain the predictable results of a mobile terminal which recognizes speech using speech-to-text to generate a speech-to-text recognition result text, displays the speech-to-text recognition result text in a way that the user can select a word of the speech-to-text recognition result text, receives a user’s selection of a word in the speech-to-text recognition result text that was incorrectly recognized, highlights the user-selected word, and provides candidates to correct the user-selected word (as per Shin) where the text is segmented/divided using analysis that divides the text into word/phrase segments, where the word/phrase segments are displayed in a way that the user can select one of the word/phrase segments, where the user-selected word is one of the word/phrase segments (as per Matsuzaka) where the analysis is morphological analysis (as per Kosaka) where each word/phrase segment is displayed with a corresponding key number that can be used to select a respective word/phrase segment, where the user’s selection is made by the user inputting the displayed key number corresponding to the .

Allowable Subject Matter
Claims 8, 11-13, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per Claim 8, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 8 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 8) wherein in the presenting, the correction candidates are presented such that which of the first word block and the second word block the correction candidates correspond to is distinguishable.
Shin, Matsuzaka, Kosaka, and Matsuo suggest the limitations of claim 1, as discussed above, but do not teach or suggest where correction candidates for the second word block that includes the first word block and an adjacent word block are also presented (such that the combination applied to reject claim 1 does not teach or suggest where candidates for the first word block and the second word block are presented such that which of the first word block and the second word block the correction candidates correspond to is distinguishable).
2011/0201387 teaches providing suggestion candidates for a word, and then a user makes a selection of a candidate, and then a search for candidates is made and candidates for the phrase including the user-selected candidate and an adjacent preceding word is made and displayed (see e.g. paragraph 142).  Even assuming this reference presents correction candidates “of a second word block” because candidates are derived from a first word block and an adjacent word block, this reference does not describe where the candidates are displayed in a way that someone can distinguish candidates corresponding to the first word block and candidates corresponding to the second word block.
5960447, 2011/0166851 do not include correction candidates for the word and a phrase including the word and an adjacent word, and also do not include the keys.
2015/0127346: Paragraphs 34 and 43 describes where a list of alternates are determined for each of various words and phrases in an initial transcription, which may inherently determine alternates for every combination of words including a first word and a phrase including the first word and adjacent word(s), but this does not appear to be necessarily presenting correction candidates/alternates for a word that is selected by a first key input and also phrases including the key-input-selected word and adjacent word(s).  Paragraph 60 describes where a selection module selects multiple alternates list (one for each word and/or phrase of the initial transcription.  Paragraph 63 and Figure 2 describes where alternates are not shown (initially) an where a user selects the word “yam” (by tapping, not by selecting a first displayed key corresponding to the word “yam”) and then the client device displays the alternates list corresponding to the word “yam” (the list corresponding to word “yam” only, and not any alternatives corresponding phrase “little yam”).  Paragraph 67 has where autocompletion results can be used to propose alternates (e.g. the autocompletion for “mary had a little” is used to provide an alternate for the word “lamb”), where suggestions may also be identified for the phrases “mary”, “mary had”, “mary had a” to identify potential alternates for other words of the initial transcription.  In paragraph 67, “mary” is not a user-selected word (this appears to be describing determining the alternates for words, and not to which alternatives are displayed in response to selection of a word).  See Figure 2 where lamb is the word that has displayed alternates, and the alternates do not include alternates for the phrase “little yam” (i.e. a second word block including the word block “yam” and the adjacent word “little”).

As per Claim(s) 11 (and consequently claims 12-13), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 11 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 11) wherein in the displaying, in a first area where the plurality of word blocks each assigned with the corresponding one of keys are displayed, the plurality of word blocks are moved and displayed such that the first word block subjected to correction and confirmation is displayed in a central portion of the first area.
Quinlan (US 2018/0158359) teaches “moving window marks a segment of text, such as a line or a sentence, by increasing its visibility. In a preferred embodiment of the present invention, the text is marked by highlighting, enlarging, emboldening, or otherwise isolating the selected text segment within a boundary. In one embodiment, the moving window can be implemented as a separate text viewer in full screen or every word block [assigned to the displayed keys] is displayed, and where all word blocks are moved so that the selected word block is in the center of the area that displays every word block.
Paradiso et al. (US 2018/0130459) teaches “Selection of a single token, for example, by dwell-clicking on a specific token 305, opens a token editing interface, such as the example token editing interface 316 illustrated in FIG. 3C, for editing prosodic properties 314 associated with a single token. The token editing interface 316 includes the selected token 305 displayed in the center of the interface, wherein modifiable prosodic properties 314 are displayed in a radial menu surrounding the token. According to an aspect, a radial menu design used for single token editing reduces the amount of distance the user's eye must travel during gaze-based input to change properties 314 of the token, thus enabling efficient user interaction and increasing user interaction performance” (paragraph 59 Figures 3A-3C).  In this reference the other tokens (other than the selected token) do not appear to be moved.  The interface that is opened has Jeff in the center, but it is not specifically stated that anything is moved such that Jeff is in the center.
E. Paluka and C. Collins, “TandemTable: Supporting Conversations and Language Learning Using a Multi-Touch Digital Table,” in Proceedings of the 2015 Graphics Interface Conference (GI ’15), 2015, pp. 139-146. teaches where a selected word is displayed in a middle of a screen.  Similar to the previous reference, 
	2011/0169731 teaches “In the case where an e-mail text is composed by using such kana input method, it is common to perform an input operation with displaying the result of the input on a screen of the terminal as shown in FIG. 12(b), for example, by use of a Japanese input application installed on the terminal In the screen shown in FIG. 12(b), an area which shows the progress of input of the characters currently being inputted by the user on a segment basis is displayed on the middle part thereof and on the upper part thereof, the confirmed part of the inputted characters is displayed” (paragraph 5 and Figure 12[b]).  In this reference the text in the middle is text the user is currently inputting, and not a text that the user has selected. For correction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zangvil et al. (US 2010/0286979) teaches “phonetic similarity functionality operative to propose alternative words based on phonetic similarity to a word in the input and to indicate a metric of phonetic similarity and character string similarity functionality operative to propose alternative words based on character string similarity to a word in the input and to indicate a metric of character string similarity for each alternative word, and a selector operative to select either a word in the output or an alternative word candidate proposed by the alternative word candidate generator by employing the phonetic similarity and character string similarity metrics together with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EY 3/24/2021
/ERIC YEN/Primary Examiner, Art Unit 2658